 In the Matter of TENNESSEE PRODUCTS CORPORATIONandINTERNA-TIONAL UNION OE MINE, MILL & SMELTER WORKERSCase-No. C-2013.-Decided May 27, 1,942Jurisdiction:ferro-manganese and mineralwoolinsulationmanufacturing in-dustry.Unfair Labor PracticesIn General:employerheldresponsible for acts and statements of supervisoryemployee who ordinary employees would be pnstified in believingwas actingas Company's representative.Interference,Restraint,and Coercion.,violence' againstunion representative andactive union member.Discrimination:discharge for unionactivity;chargesdismissedas to one em-ployee found negligent in his duty.Remedial Orders:reinstatementand back payawarded.Mr. John C. McRee,for the Board.Armistead, Waller, Davis ct Lonsden, by Mr. George H. Armistead,Jr.,andMr. J. P. Davis,of Nashville, Tenn., for the respondent.Mr. M. C. Anderson,of Birmingham, Ala., andMr. Van D. Jones,Of Mt.Pleasant,Tenn., for the Union.-Mr. Robert R. Hendricks,of counsel to the Board.DECISIONANDORDERSTATEMENTOF TAE CASEUpon an amended charge duly filed by International Union ofMine, Mill & Smelter Workers, affiliated with the Congress of, In-dustrial Organizations, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Tenth Region (Atlanta, Georgia), issued its complaint, datedSeptember 18, 1941, against Tennessee Products Corporation, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, were dulyserved upon the respondent and the Union.41 N. L.R. B., No. 72.326 TENNESSEE PRODUCTS CORPORATION327With respect to the unfair labor practices, the complaint allegedin substance : (1) that the respondent discharged Ed Brannon l onor about March 15, 1941, and Herman Shelton on_ or about March22, 1941, and thereafter refused to reinstate them, because they hadjoined the Union and-had engaged in other concerted activities forthe purposes of collective bargaining or other mutual aid and pro-tection; and (2) that the respondent, by beating and cursing itsemployees who were active in. behalf of the Union, by threateningits employees with discharge if they should be seen associating withunion leaders, and by other similar acts and conduct described inthe complaint, interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.On October 2, 1941, at the hearing, the respondent filed its answerdenying that it had engaged in the unfair labor practices alleged inthe complaint and averring affirmatively that Brannon had volun-tarily quit his employment, that Shelton was discharged because ofneglect of duty, and that the respondent had offered the latter sub-stantially equivalent employment at another of its plants.Pursuant to notice, a hearing was held at Columbia, Tennessee,on October 2, 3, 6, and 7, 1941, before Edward G. Smith, the TrialExaminer duly designated by the Chief Trial Examiner.The Board,and the respondent were represented by counsel and participated inthe hearing.The Union was represented by an international repre-sentative and a member of its Executive Board.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the open-ing of the hearing, the respondent moved to strike certain paragraphsof the amended charge and of the complaint.2 The motions weredenied.At the close of the Board's case, counsel for the Board movedto conform the pleadings to the proof. The motion was granted with-out objection.Rulings on other motions and on objections to theadmission of evidence were made by the Trial Examiner during thecourse of the hearing.The Board has reviewed all rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.At the close of the hearing, allparties were afforded an opportunity to argue orally before the TrialExaminer.No argument was made.On November 17, 1941, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the respondent andthe Union, in which he found that the respondent had engaged incertain unfair labor practices affecting commerce, within the meaningof Section 8 (1) and (3) and Section 2 (6) and (7) of the Act, andI Spelled Brandon in the complaint. -'During the course of subsequentoral argumentbefore theBoard,thesemotions tostrike were withdrawnby therespondent. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommended that the respondent cease and desist therefrom andthat it offer reinstatement with back pay to the two employees namedin the complaint.The respondent filed exceptions to the Intermedi-ate Report, accompanied by a supporting brief, and argued orallythereon before the Board on February 3, 1942.The Board has con-sidered the exceptions to the Intermediate Report and the supportingbrief and, insofar as the exceptions are inconsistent with the findings,conclusions, and order set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe -respondent, Tennessee Products Corporation, is a Tennesseecorporation engaged in the manufacture and production, of hardwooddistillation products, acetic acid, methanol, hardwood charcoal, char-coal, pig iron, ferro-manganese, ferro-phosphorus, tensulate, mineralwool insulation, coal, and coke. It operates plants at Chattanooga,Rockdale, Rockwood, Whiteville, and Wrigley, Tennessee.This proceeding is concerned only with the respondent's operationsat its Rockdale plant, which employs approximately 275 persons.The Rockdale plant is engaged in the manufacture, sale, and dis-tribution of ferro-manganese and mineral wool insulation.Theprincipal raw materials used at this plant are manganese ore, lime-stone, and slag. - The Rockdale plant normally uses approximately50,000 tons of ore per month, of which approximately 95 percent ispurchased and 'shipped to Rockdale from points outside the Stateof Tennessee.Of the ferro-manganese produced at the Rockdaleplant, approximately 90 percent is sold and shipped to customersoutside the State of Tennessee.The respondent admits that it is engaged in commerce, within themeaning of the Act.IT.THELABOR ORGANIZATION INVOLVEDInternational Union of Mine, Mill -'C- Smelter Workers is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the respondent at its Rockdaleplant.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn March 1941, 2 years after the expiration of a collective bargain-ing agreement between the respondent and a local of the Union, thelatter started a campaign to reorganize the respondent's Rockdale TENNESSEE PRODUCTS CORPORATION329employees.On March 1, 1941, Mitchell C. Anderson, an internationalrepresentative of the Union, met Herman Shelton, employed as boiler-water tender at the Rockdale plant, in the respondent's commissary.Shelton had been a member of the Union at the respondent's Wrigleyplant, and was known to Anderson.While in the commissary,,An-derson solicited renewal of Shelton's union membership, obtained hissignature to a union application card, and handed him some 40 or50 application cards for membership in the Union.Both Andersonand Shelton testified that Raymond Skillern, superintendent of theRockdale plant, was present in the commissary while they were talk-ing together. It is undisputed that Anderson and Skillern wereknown to each other by reason of previous meetings between themduring the negotiation of union contracts.Skillern testified that lie_did not remember having seen Anderson in the commissary, butadmitted that during that month he had seen Anderson talking to agroup of men near the respondent's office.The Trial Examiner, onthe basis of this testimony, found that Skillern, on March 1, 1941,did observe Anderson, who was known to him to be a union organizer,talkingwith Shelton in the respondent's commissary.We findaccordingly, and, in addition, that Skillern was aware of the renewedorganizational efforts of the Union at this time.Thereafter Anderson returned, "almost every day," to the Rockdaleplant and openly pursued the Union's reorganization drive.OnMarch 10, at about 10 o'clock in the evening, Anderson, accompaniedby two persons, drove to the Rockdale plant and parked his automo-bile near a railroad. depot, which stands in the rear of the respondent'splant.Anderson's purpose was to interview and solicit employees asthey came off their shifts at 10 p. in. and returned to their cars nearthe depot.Anderson's testimony as to what occurred that night isAs he walked in front of his car, lie saw agroup of seven men standing at the other end of the depot; one man,whom he recognized as Raymond Skillern, walked toward him andthen returned toward the group ; 3 Anderson thereupon becamesuspicious and returned to his car.As Anderson prepared to turnhis car around and leave, lie heard a shot and saw a flash of firecoming from the direction of a water tower and about 20 feet fromthe front of the car. Immediately thereafter, and before he had timeto put his car in motion, "two men came up and jerked my car doorsopen, one on each side of the car . . . and started hitting us."Atthe time, neither of the two assailants was known to Anderson, buthe later identified them as George Skillern, yardmaster of the re-"Raymond Skillern denied having been present or having seen Anderson on the nightofMarch 10, 1041.We do not believe it is necessary to resolve this conflict, asRaymond Skillern's presenceis not material' to the finding hereinafter made with respectto-this-incident. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's Rockdale plant and a brother of the superintendent, andEd Workman, assistant yardmaster.George Skillern, the personwho had opened the door on Anderson's side of the car, addressedhim by saying, "Didn't you know that we are not going to have noGod damned C. I. O. union here at this plant . . ." and "they wasn'tgoing to have any God damned C. I. O. sons-of-a-bitches aroundthere"; thereupon Skillern struck Anderson several times about hishead and neck.On the following day, Anderson testified without contradiction,he reported the incident to a deputy sheriff of the county, namedLovelace, but did not swear out a warrant for George Skillern's arrestbecause he "didn't care about taking any action without the lawenforcement officers wanted to investigate."LeslieA.Miller, therespondent's vice president, admitted at the hearing that Andersonhad given him, during the latter part of the same month,a similaraccount of the assault.Anderson's companions on the night of theassault did not testify.'George Skillern denied that he had ever seen Anderson prior tothe hearing.Both Skillern and Ed Workman, a personal friend ofthe former, denied having been present or having participated in theassault on Anderson, or that they had any knowledge that the assaulthad taken place. In view of Anderson's almost daily and non-secretive visits to Rockdale in the spring of 1941, together withhis long acquaintance with Raymond Skillern, the Trial Examinerdiscredited George Skillern's denial that he had ever seen Andersonprior to the hearing.We are in agreement and find accordingly.The Trial Examiner, who had the opportunity to observe the wit-nesses, further found George Skillern and Ed Workman,becauseof their demeanor, evasiveness, and apparent reluctance to testifyconcerning this incident, not to be reliable witnesses.On the otherhand, Anderson's uncontradicted testimony that, on the day followingthe assault, he reported the incident to a law-enforcement officer,together with Miller's admission that Anderson, during the samemonth, had related to him a story of the assault similar to that whichhe told on the stand, lend credence to Anderson's account of theoccurrences of that night.We accordingly credit the testimony ofAnderson, as did the Trial Examiner .5'Anderson testified that one of his companions had moved out of the State of Tennesseeand could not be located;and that he had been unable to find the other.b The record indicates, and it is further pointed out by the Trial Examiner in hisIntermediate Report, that both George Skillern and Anderson have been convicted- ofcrime.Skillern pleaded guilty to an indictment, presentedby a MauryCounty, Tennessee,Grand Jury,charging him with murder while perpetrating a robbery,and was sentencedto life imprisonment on November 13, 1935.He testified that he was-pardoned in 1938.Anderson was convicted on January 29; 1941, in the United States District Court forthe Eastern District of Tennessee,of conspiring to injure United States property andwas sentenced to 2 years'imprisonment and fined the sum of $5,000.The conviction aid TENNESSEE PRODUCTS CORPORATION -331About'2 or 3 weeks subsequent to his alleged discharge on March-14, 1941, for union activity, Ed Brannon, whose discharge is here-inafterdiscussed, became involved in an encounter with George-Skillern.Brannon, who became a member of the Union on or about-March 8, 1941, had taken part in' the Union's reorganization driveby distributing 'application cards and soliciting various of his fellowAs herein-after more fully found, his union activity was known to the respond-ent.'According to Brannon's testimony, George Skillern accosted him,at about 7 o'clock on the evening in question as he was walking acrossthe respondent's property on his way home, and demanded to knowwhere he was going.After Brannon had explained that he was onhis way home, which was located behind the plant, George Skillern-walked up to him, "laughing," and knocked him down. Skillern thencalled him "one of these C. I. 0. son-of-a-bitches" sand said, "I ought-to kill you right now . . ."Thereafter, according to Brannon's fur-ther testimony, Skillern proceeded to knock Brannon down each timethat he sought to regain his feet.During the course of the assault,Brannon's testimony continued, EdWorkman, Clarence Cothran,Jake Hines, and several other employees of the respondent had gath-ered around him and his assailant, and Skillern stopped beating himonly after persuasion by Cothran.Brannon's testimony regarding his lack of aggression on this occa-sionis corroborated, in part, by a sworn statement of Jake Hines,which was introduced in evidence.While Hines, as hereinafter ap-pears, repudiated the second and third'paragraphs of his statement,part of the first paragraph which he did not disavow, is as follows :I was in Wm. Howard's car going south into Rockdale.Aswe came by the Company wool plant, I saw that some troublewas going on between Brannon and George Skillern . . . I wentover where the fight was going on. deo'rge Skillern struckBrannon two or three times and Brannon was backing away andwas not offering to fight back.. I asked George not to hit Bran-non any more and Skillern turned and told me there wasn'ta damn thing to me either. I got back in the car and left.George Skillern admitted having been involved in an altercationwith Brannon at that time, but testified that it had been provokedsentencewere affirmed by the United States Circuit Court of Appeals foi the SixthCircuitA petition for a writ of certiorari to the Circuit Court of Appeals is presentlypending in the United States Supreme CourtThe Trial Examiner,'in his Intermediate Report, found that the nature of the crimeof'which George Skillern was convicted established his character for deliberate,unpVo-voked violence,and thus provided,further reason for discrediting his denial of havingassaultedAnderson.Inmaking our finding, above,no significance has been attachedby us to the criminal record of either Skillern or Anderson.6 See Section IIIB,infra. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Brannon. Skillern testified that, as he, accompanied by Work-man and Cothran, was backing his car from his driveway'to the high-way, Brannon approached the car, and stating, "George; you son of -a-bitch, do you want a drink of whiskey?" offered him a drink. Skill-ern, according to his testimony, refused the drink and, after Brannon"didn't make any apology" for having so addressed him, "one word-brought on another . . ., and then I got out and the fight started."He admitted having struck the first blow, but only after Brannon hadstruck at him and missed. Skillern, who described the clash as"just a little light -workout," during which Brannon fought back,denied having knocked Brannon down.He stated that the fight"just stopped" of its own accord and that, at no time, did he hearanyone try to stop him.He further denied having sworn at orthreatened to kill Brannon, or having referred to the C. I. 0.Work-man and Cothran, who testified that they had remained in Skillern'scar until after the actual encounter had started, corroborated Skill-e-rn's testimony.Cothran denied having attempted to stop the fight.The Trial Examiner, who saw the witnesses and observed theirdemeanor, rejected the testimony of George Skillern, Workman, andCothran as neither credible, convincing, nor persuasive.He foundBrannon to be "an average unsophisticated industrial worker who,although sometimes not precise in the choice of language, desired totell the truth," and accepted as true his version of the assault. Inreliance upon the Trial Examiner's judgment, and because of thecorroboration afforded by the statement of Hines, a hostile witness,we find that Ed Brannon was assaulted by George Skillern, and thatduring the assault, and in the presence of other employees of therespondent, Skillern uttered the statements to which Brannon testi-fied.We further find that the beating of Brannon, an active mem-ber of the Union, accompanied by Skillern's violent remarks at thetime, was designed to serve as an object lesson to other employees thatunion organization would not be tolerated at Rockdale.The respondent contends that if George Skillern in fact perpe-trated the assaults and uttered the statements attributed to him, itcannot be held responsible, as they were the unauthorized acts of aminor supervisory employee.We find this contention to be withoutvalidity.George Skillern was made yardmaster at the Rockdaleplant in March or April 1940.As yardmaster, he testified, he wasin charge of all cranes, locomotives, trestles, and stock and had work-ing under him an assistant yardmaster, trainmen, and laborers. Inview of his position as a responsible supervisory employee, togetherwith his close relationship to Raymond Skillern, the superintendent,it is clear, and we find, that ordinary employees of the respondentwould be justified in believing that George Skillern, through his con- TENNESSEE PRODUCTS CORPORATION.333'duct and statements, was acting -as the respondent's representative.Under these circumstances, the respondent is responsible for Skillern'sacts and statements regardless of whether they were in fact unau-thorized, as claimed.7That the respondent, moreover, was not un-aware of, and in fact condoned, the anti-union attitude of its Rock-dale officials is evidenced by a statement made by Carl McFarlin,president of the respondent, to Anderson during the course of aninterview in the latter part of March.According to Shelton, whowas present and whose testimony in this respect was neither deniednor contradicted, McFarlin, after having discussed union organiza-tion at Rockdale with Anderson, told the latter that '!he .had betterbe kind of careful about how he worked down there around Rockdale,that Mr. Skillern might make a personal case out of it, or a personalappearance or something to that effect."We find that the respond-ent was cognizant of a serious hostility on the part of its Rockdaleofficials toward the Union and that, as evidenced by the acts and state-ments of George Skillern, it failed to curb the repeated expressionby its Rockdale yardmaster of such hostility, and thereby condonedsuch conduct.We find that, by the above-mentioned acts and statements of GeorgeSkillern, the respondent interfered with; restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section- 7 of theAct.B. The discharges1.Ed BrannonBrannon was first employed by the respondent in March 1940.Heworked continuously thereafter as a laborer in the mineral wool milluntilMarch 14, 1941.Brannon joined the Union on or about March8, 1941, and distributed application cards among other workers in thewool mill.He obtained the signature of one worker. It is undeniedthat, 1 or 2 days' prior to his alleged discharge, he solicited one ofhis shift foremen, without success, to join the Union.Hugh Bradley,another of Brannon's shift foremen, testified that he had heard thatBrannon had distributed union application cards in the wool mill.In view of this testimony, we find that the respondent, throughits wool-mill foremen, was aware of Brannon's union activity.Brannon testified that, at the close of his shift on the after-moon of March 14, Richard Chaffin, head foreman of the woolmill, told him not to report for work until further notice ; that hereturned to the mill that night and asked Chaffin what he had done'SeeInternational Association of Machinists v. NationalLaborRelations Board,311U. S72 ; H J. Heinz,Co. V , National Labor Relations Board,311 U. S. 514 ;NationalLabor Relations Board v Link-Belt Co.,311 U. S 584. 334'DECISIONS OF NATIONAL LABOR RELATIONS BOARDito-cause Chaffin to tell him not to report for work; and that Chaffin,after replying, "You haven't done anything, it is something youhave not done," refused to talk further with him.-The respondent contended that Brannon had voluntarily quit itsemploy and had not been discharged. In support of this contention,Chaffin testified that Brannon voluntarily severed his employmentunder the following circumstances : On March 14, Brannon told himthat, if rolling slag and wool was the only work he had for him,he was going to quit.When Chaffin replied that that was all hehad- for Brannon to do, Brannon remarked, "Well, if that is all, I-am going . . . I will go out and make the day." Chaffin deniedthat he had told Brannon not to report for work and denied the'remarks and conversation attributed to him by the latter.The TrialExaminer, who observed the demeanor of the witnesses, found thatChaffin was not a persuasive witness and accepted Brannon's versionof the circumstances under which his employment had ended.In further support of the respondent's contention that Brannonhad voluntarily quit his job, Hugh Bradley and Marvin Brannon,a brother of Ed Brannon, testified that prior to March 14, EdBrannon had expressed a desire to quit and seek other employment.Ed Brannon readily admitted having made such statements toBradley several months prior to March 14, but stated at the hear-ing that the remarks had been made in jest and in an effort "to, gethim (Bradley) riled up somehow."Marvin Brannon testified thathe had been present at the time his brother had made the remarktoBradley, and that while he did not know whether or not hisbrother was jesting, "we was just laughing and talking there when-ever he said that."The Trial Examiner found Ed Brannon to be acrediblewitness.In reliance on such finding and in view of theinconclusive rebuttal of Ed Brannon's explanation, we accept thelatter's testimony that the statements were made in jest,-and findthat they do not support the respondent's defense.The respondent further asserts, in support of its contention thatBrannon terminated his employment on his own initiative, thatBrannon had made a practice of absenting himself from work with-out permission or excuse.Although Chaffin testified that Brannon,without giving notice, failed to report for work three nights a weektoward the end of his employment and that he had laid off othermen who had been similarly absent on the first occasion of theirdereliction, he stated that he had disciplined Brannon by laying himoff for 10 days on only one occasion.Chaffin explained at the hear-ing that he felt sorry for Brannon's family and did not, therefore,discipline him more often.Brannon testified that on only one occa-sion, inMarch 1941, had he failed to report for wor, and thatk TENNESSEE PRODUCTS CORPORATION335'Chaffin, the following day, accepted his excuse for that, absence.Hedenied ever having been laid off or otherwise disciplined for absencefrom work without excuse.Brannon admitted having been late forwork on only two occasions, both in,March 1940, when he first startedto work and had to hitch-hike because he resided some 4 miles fromthe plant.The respondent made no attempt, by the introduction oftime sheets or other office records, to support Chaffin's testimony andto show the actual extent of Brannon's unexcused absences. It isimprobable that the respondent would have countenanced such con-sistent and unexcused absence on the part of one of its employees.Another and entirely different explanation of Brannon's loss ofemployment appears on his separation notice.On the Monday fol-lowing his discharge, Brannon collected his pay and received a sep-aration notice prepared at the direction of Hugh Bradley, shiftforeman, which stated that lack of work was the cause of his sep-aration.At the hearing, Bradley admitted having authorized thepreparation of the separation notice after Brannon had requested it.Bradley testified that when he was asked by one of the office clerksif lack of work was to be stated thereon as the reason for the separa-tion, he replied, "I just couldn't hardly say."He admitted, however,that he knew that lack of work was the cause assigned.No furtherexplanation for the appearance of this reason on the separation noticewas advanced by the respondent.Further light is cast upon the termination of Brannon's employ-ment by a sworn statement of Jake Hines, an employee of the re-spondent, the first paragraph of which has been hereinbefore men-tioned in connection with the discussion of the altercation betweenBrannon and George Skillern s The second and third paragraphsof that sworn statement, not hereinbefore referred to, are as follows :Several days later [after George Skillern'es assault uponBrannon] I heard George Skillern talking against the Unionin the company store and saying that Brannon got fired forbelonging to the Union.I have heard Skillern say he wouldn'twork anybody who belonged to a union, and he is always cussingthe Union.Imake the above statement of my free will and with fullknowledge that it may be used as evidence by the National LaborRelations Board.Hines is employed by the respondent and is a nephew of ReeseHines, the master mechanic who, in turn, is a brother-in-law ofRaymond Skillern, the plant superintendent.Hines' statement wassigned by him in the presence of W. E. Spencer, a Field Examiner8See Section III A;supra. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Board.At' the hearing, Hines identified his signature on thestatement and did not disavow the first paragraph of the statement .9He denied; however, that he had informed Spencer of the mattersreferred to in the first paragraph set forth aboye and denied that thisparagraph, as, well as the closing paragraph, were included in thestatement when he signed it, or that they had ever been read to him.He insisted that the portion of the written statement taken up' bythese latter two paragraphs was blank when he signed, notwithstand-ing the fact that his name on the original statement appears at thebottom of the page.That Hines desired to destroy' the -effect of thisstatement by denying its authenticity is apparent not only from theunconvincing character of his testimony in this respect, but also fromthe contrary evidence of numerous witnesses, whom we find to becredible.Anderson, who was present when Spencer took Hines'statement, testified that Hines read the entire statement and sub-scribed to it.An affidavit of Spencer, who was not available as awitness at the-hearing, was introduced in evidence. In his affidavit,Spencer averred that he had written down each statement containedin the Hines affidavit after a full discussion of its contents withHines; that each and every statement-contained therein was readaloud to Hines, who subscribed thereto; and that Hines was dulysworn and had full knowledge that the statements contained in theaffidavit were made under oath.Other witnesses, including counselfor the Board in this proceeding, testified that they were presenton the day preceding the commencement of the hearing when theentire statement was shown, and then read to Hines; and that he,at that time, verified the accuracy of its contents and expressed nodesire to add to or detract from that statement.We credit, as didthe Trial Examiner, Hines' written statement, discredit his attemptedrepudiation, and find that George Skillern made the statementsattributed to him by Hines.loThe Trial Examiner credited Brannon's account of the circum-stances under which his-employment was terminated and found thathe had in fact been discharged. In reliance on the Trial Examiner'sfinding and in view of the inconsistency" between the separationnotice and the respondent's defense at the hearing, the unconvincingcharacter of the evidence adduced by the respondent in support ofitsdefense, and the corroboration afforded by Hines' statement toBrannon's claim that he had been discharged, we find, as did theTrial Examiner, that Brannon did not voluntarily quit his employ-ment but was discharged by Chaffin.We find further, from all the,8 See section III A,supra.10 SeeMatter of Dixie Motor Coach Corporation and Sunshine Bus Trines,Inc.andBrotherhood of Railroad Trainmen,25 N. L. R. B. 869. TENNESSEEPRODUCTS CORPORATION337evidence, that Brannon was dischargedbecause ofhis Unionmember-ship and activity.-We find that by the discharge of Brannon, the respondent hasdiscriminated in regard to his hire and tenure of employment, dis-couraged membership in the Union, and has thereby interfered with,restrained, and coerced its employees in the 'exercise of the rightsguaranteed in Section 7 of the Act.2.Herman SheltonShelton was first employed by the respondent in 1933 at its Wrig-ley plant where he worked in various capacities in and around theboiler room until January 1940 when, at his request, he was trans-ferred to the respondent's Rockdale plant and assigned to a stove-tending job.Shortly thereafter, on Shelton's assurance that he wascapable of handling the job, Raymond Skillern promoted him to theposition of boiler-water tender.Shelton had been a member of theUnion at Wrigley and, as hereinbefore related, he rejoined on March1, 1941, at Rockdale.He assisted Anderson in the Union's reorgani-zation drive by distributing application cards, and there is evidencein the record, which we believe, that on two occasions prior to hisdischarge he was seen by Raymond Skillern while conversing withAnderson.As boiler-water tender, Shelton's principal duty was to maintainthe proper water level in five boilers which are located in the open,outside the engine room.The boilers are large and it is clearlyestablished by the record that failure to maintain a proper waterlevel in them might result either in their becoming dry and blowingup, or in their overflowing and causing serious damage to the engines.The respondent contends that Shelton was discharged for neglectof duty. In this connection, Raymond Skillern testified as follows :On the evening of March 22, 1941, he passed through the engineroom and observed Shelton reclining on a bench with his head restingon a tool box and his hat pulled down over his face. Skillern leftthe room and, on his return, met Shelton at the door leading out to,the boilers.Skillern accused Shelton of having been asleep, expressedfear of allowing the boilers to remain in Shelton's care, and immedi-ately placed another man in Shelton's job.The following morningShelton was given his separation notice.At the hearing, Shelton denied having been asleep, but admittedhaving remained on the engine-room bench some 15 minutes before hearose, and was met by Skillern at the door.He testified that justbefore he sat down in the engine room he "had been out in frontof the boilers."He admitted that he often sat on the bench and that,on this night, he "lay back against the tool box," with his hat pulled463892=42-vol. 41-22 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDover his head, but not over his eyes, and that he was in a positionto observe the pressure gauge on the water feed pump.Accordingto Shelton, by watching the water feed-pump gauge, which was lo-cated in the engine room, "you . . . can tell what your (boiler) wateris doing."Raymond Skillern testified that the feed-pump gauge indicates onlythe pressure in the pump, and that the pump gauge would not dis-close the quantity of water, which fluctuates constantly in proportionto the amount of steam being used, in the outside boilers. It is clearfrom the record, and we find, that the principal function of a boiler-water tender, at Rockdale, is to maintain an almost constant check ofthe boiler gauges 11There is considerable evidence in the recordwhich tends to discredit Shelton's denial that he was asleep.Thus,numerous employees of the respondent testified, without contradiction,concerning Shelton's neglect of duty; both prior to, and on the night-of March 22, 1941. Seth Gilmore, an engineer who was stationed inthe engine room on the night of the discharge, testified that Sheltonhad laid down on the bench twice that night; that on the first occa-sionhe lay there 20 to 25 minutes before Skillern entered the room;that after Skillern had passed through, Shelton remained in thisposition for another 10 to 15 minutes.He further testified that, whenShelton did get up and was told that Skillern had seen him, Sheltonhad replied, "I guess it will cost me my job." Shelton, at the hearing,admitted having made this statement.Other employees told of hav-ing seen Shelton lying on the bench on previous occasions.HomerCalton, who worked on the night shift with Shelton, testified that"a few times I would set some waste on fire when I would catch himasleep and throw it under him."The record, moreover, clearly indi-cates that even if Shelton were not asleep, he was not, while re-clining some 15 minutes or more on the engine-room bench, in a posi-tion properly to watch the boiler gauges.The respondent, both prior to and at the hearing, offered to rehireShelton in some other capacity at one of its other plants.The Trial Examiner found that Shelton was discharged becauseof his union activity.We disagree with the Trial Examiner andfind that his conclusions are not borne out by the record.On- therecord as a whole, we are not convinced that Shelton was dischargedor refused reinstatement by the respondent because of his unionactivities.We find accordingly and shall dismiss the complaint asto him.11Reese Hines,the master mechanic and Shelton's immediate superior, testified thata water tender should check the boiler gauges not less than every 7 to 10 minutes. Ray-mond Skillern and Miller,the respondent's vice president and an engineer,testified thatin order for a water tender properly to fulfill his function,it is necessary for him tobe constantly on the alert and in continuous motion in and about the boilers TENNESSEE PRODUCTS CORPORATION339IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent' described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the-free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andto take certain affirmative action designed to effectuate the policiesof the Act.Having found also that the respondent discriminatedin regard to the hire and tenure of employment of Ed Brannon, weshall order the respondent to offer him immediate and full reinstate-ment to his former or substantially equivalent position, without prej-udice to his seniority and other rights and privileges, and to makehim whole for any loss of pay he may have suffered by reason ofthe discrimination against him from the date of the discrimination tothe date of the offer of reinstatement, less his net earnings duringsaid period 12Upon the foregoing findings of fact and upon the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.International Union of Mine, Mill & Smelter Workers, affiliatedwith the Congress of Industrial Organizations, is a labor organiza-tion, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Ed Brannon, and thereby discouraging membership in alabor organization, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) of theAct.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the2 By "net earnings"ismeant earnings less expenses,such as for transportation,room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for the unlaw-fuldiscrimination and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America, Lumber and Saxomill Workers Union, Local 2590,8 N. L. R. B. 440.Monies received for work performed upon Federal,State, county,municipal, or otherwork-relief projects shall be considered as earnings.SeeRepublic Steel Corporation v.National Labor Relations Board,311 U. S. 7. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent has engaged in and is engaging in unfair labor'practices,within the. meaning of Section 8 (1} of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent has not discriminated in regard - to the hireand tenure of employment of Herman Shelton, within the meaningof Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Tennessee Products Corporation, at its Rockdale, Tennes-see, plant, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Union of Mine,Mill & Smelter Workers, affiliated with the Congress of IndustrialOrganizations, or in any other labor organization of its employeesat its plant at Rockdale, Tennessee, by discriminating against itsemployees in regard to their hire or tenure of employment or anyterm or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to, self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Ed Brannon immediate and full reinstatement to hisformer position or to a substantially equivalent _ position, withoutprejudice to his seniority or other rights or privileges;(b)Make whole Ed Brannon for any loss of pay he has sufferedby reason of the respondent's discrimination against him, by paymentto him of a sum of money equal to that which he normally wouldhave earned as wages during the period from the date of such dis-crimination to the date of the offer of reinstatement, less his netearnings during such period;(c)Post immediately in conspicuous places in its Rockdale, Ten-nessee, plant, and maintain for a period of at least sixty (60) con-secutive. 'days from the date of posting, notices to its employeesstating : (1) that the respondent will not engage in the conduct from TENNESSEEPRODUCTS CORPORATION341which it is ordered to cease and desist in paragraphs 1 (a) and (b) ofthis Order; (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a) and (b) of this Order; and (3) thatthe respondent's employees are free to become or remain members ofInternational Union of Mine, Mill & Smelter Workers, affiliated withthe Congress of Industrial Organizations, and that the respondentwill not discriminate against any employee because of his membershipin or activity in behalf of said organization;(d) Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith; andIT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the respondent has discriminatedin regard to the hire and tenure of employment of Herman Shelton.r